NUMBER 13-20-00196-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG
____________________________________________________________

CLAUDIO CHAVEZ,                                                                        Appellant,

                                                      v.

MARIA ROCHA,                                        Appellee.
____________________________________________________________

             On appeal from the 150th District Court
                    of Bexar County, Texas.
____________________________________________________________

                             MEMORANDUM OPINION

    Before Chief Justice Contreras and Justices Hinojosa and Silva
              Memorandum Opinion by Justice Hinojosa

       This matter is before the Court on its own motion. 1 On December 18, 2020, upon

appellant’s motion, we abated this cause for purposes of settlement. On March 8, 2021,

we directed appellant to file either a motion to reinstate the appeal or a motion to dismiss.


       1 This case is before the Court on transfer from the Fourth Court of Appeals in San Antonio

pursuant to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN.
§ 73.001.
On March 10, 2021, appellant filed a letter indicating the trial court has signed and entered

an agreed final decree of divorce.

       On June 1, 2021, the Clerk of the Court directed appellant to file either a motion to

reinstate the appeal or a motion to dismiss the appeal. On June 21, 2021, we reinstated

the appeal and directed appellant to file appellant’s brief on or before July 21, 2021. On

July 27, 2021, the Clerk of the Court notified appellant that, pursuant to TEX. R. APP. P.

38.8(a)(1), the appeal was subject to dismissal for want of prosecution, unless appellant

provided reasonable explanation for his failure to timely file a brief within ten days.

Appellant failed to respond to either notice and has not filed a brief.

       Appellant has neither reasonably explained his failure to file a motion for extension

of time nor filed his brief. Accordingly, the appeal is dismissed for want of prosecution.

See TEX. R. APP. P. 38.8(a), 42.3(b),(c).

                                                                LETICIA HINOJOSA
                                                                Justice

Delivered and filed on the
16th day of September, 2021.




                                              2